Citation Nr: 1431625	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  11-10 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for periodontal disease as secondary to the service-connected PTSD.

3.  Entitlement to service connection for hair loss as secondary to the service-connected PTSD.

4.  Entitlement to service connection for muscle twitches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2009 by the RO.

The Veterans Benefits Management System (VBMS) contains no documents.  A review of and Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal with the exception of the June 2014 appeal brief.

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that the symptoms associated with his service-connected PTSD are more severely disabling than reflected by the currently assigned disability evaluation and warrant a higher rating.  

In various statements, the Veteran indicated that his symptoms had increased in severity since he was last examined by VA for compensation and pension purposes in May 2009.  Thus, the Veteran should be provided an opportunity to report for a VA examination to ascertain the current severity of his service-connected PTSD.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

As to the claimed periodontal disease, hair loss and muscle twitches, the Veteran asserts that these are caused or aggravated by his service-connected PTSD, specifically to include medications used for treating PTSD.  

The Veteran was afforded VA examinations in September 2009 to address the etiology of the periodontal disease and hair loss; however, the examiners did not address the question of whether the Veteran's hair loss and periodontal disease were aggravated by his PTSD and/ or caused or aggravated by the medications used to treat that disability.  Therefore, an additional medical opinion is needed in this case.

With regard to the claimed muscle twitches, it is not clear whether the Veteran has a separate and distinct disability manifested by muscle twitches or just experience manifestations that are due to his service-connected PTSD.  

The Veteran has not been afforded a VA examination to determine the nature and likely etiology of the claimed disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  A medical opinion should be obtained.

It is noted that the claims file contains a Vet Center brochure but it is unclear whether the Veteran is in receipt of counseling services.  

The RO should ensure that all available VA and non-VA treatment records are obtained, including any Vet Center records. See 38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate action to contact the Veteran in order to have him provide the names and addresses of any and all health care providers who have provided treatment for his service-connected PTSD and claimed hair loss, periodontal disease and muscle twitches since service.  After acquiring this information and obtaining any necessary authorization, the RO should obtain copies of any outstanding records and associate them with the claims file.  

This should include records from Dr. Wolf, D.D.S., Premier Dental Care, and any potential Vet Center records.

The Veteran should also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO.

2.  The AOJ then should have the Veteran scheduled for a VA examination to determine the current severity of his service-connected PTSD.  

Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should comment on the severity of the Veteran's PTSD and report all signs and symptoms necessary for rating the disability under the General Rating Formula for Mental Disorders.  

The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.  

A complete rationale for any opinions expressed must be provided.

3.  The AOJ also should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed hair loss, periodontal disease, and muscle twitches.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should provide opinions as to the following:

(a) Is at least as likely as not (a 50 percent probability or greater) that any periodontal disease was caused or aggravated (permanently made worse) by the service-connected PTSD, including medication used to treat the service-connected disability.

(b) Is at least as likely as not (a 50 percent probability or greater) that any hair loss was caused or aggravated (permanently made worse) by the service-connected PTSD, including medication used to treat the service-connected disability.

(c) Are the Veteran's complaints of muscle twitches a manifestation of a disability apart from his service-connected PTSD?  If so, is it at least as likely as not (a 50 percent probability or greater) that the Veteran's muscle twitches is caused or aggravated (permanently made worse) by the service-connected PTSD, including medication used to treat the service-connected disability.

A complete rationale for any opinions expressed must be provided.

4.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



